DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The lines 1-2 of  ¶0001 of the specification, “This application is a divisional of United States Patent Application No. 15/617,646, which was filed June 8, 2017,” should read as “This application is a divisional of United States Patent Application No. 15/617,646, which was filed June 8, 2017, Now U.S Patent No. 10,512,755B2 issued on Dec. 24, 2019,”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a greater force" in line 2. It is unclear limitation. Is it greater than a force as recited in line 1 of claim 2 or it is greater than a force (friction, normal force) exerted on the inner wall by the washer when there is no  force on proximal direction that acts on the washer? . Note: for the purpose of examination, the examiner will interpret the limitation such as “ as the washer compresses, the washer causes to exert a force on the inner wall which greater than a force exerted on the inner wall when the washer is not compressed (see ¶0057 of the current application).
Claim 3 recites the limitation "the force" in line 3. There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear if claim 3 should depend on claim 2 as claim 2 recites the force or the limitation should be “a force”.
Claim 8 recites the limitation "the inner margin" in line 2. There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear if claim 8 should depend on claim 4 as claim 4 recites the force or the limitation should be “an inner margin”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugiki et al.  (US. 20100179480A1) (“Sugiki”).
Re claim 1, Sugiki discloses a catheter assembly (Figs. 1-2, ¶0086), comprising: a catheter adapter (2), comprising a proximal end ( top end), a distal end ( close to 7), and a lumen extending therebetween ( Fig. 1), wherein the distal end comprises a catheter (4) configured to be inserted into vasculature of a patient (¶0086); a septum (6) disposed within the lumen (Fig. 2); and a washer (5) disposed within the lumen and proximal to the septum, wherein the washer has a conical shape (511 has conical shape, ¶0094).  
Re claim 8, Sugiki discloses further comprising an introducer needle  (10, 101) extending through the catheter adapter, wherein the inner margin forms an opening ( lower side of 511) through which the introducer needle extends (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winsor (US. 20150224296A1) in view of Albrecht et al. (US. 20080249475A1)(“Albrecht”).
 Re claim 1, Winsor discloses a catheter assembly (Fig. 4-Fig. 7), comprising: a catheter adapter (28, 14, 20), comprising a proximal end (close to 16), a distal end ( close to 48), and a lumen extending therebetween (Fig. 4), wherein the distal end comprises a catheter (50) configured to be inserted into vasculature of a patient ( abstract); a septum (60) disposed within the lumen ( Fig. 4); and a washer (60) disposed within the lumen and proximal to the septum (Fig. 4), but it fails to disclose wherein the washer has a conical shape. 
However, Albrecht discloses a medical device (Figs. 1-6, abstract) wherein the catheter adaptor (6) has a lumen (Fig. 2), a septum (8) and a washer (11) disposed within the lumen and proximal to the septum (Fig. 2) and the washer has a conical shape (Fig. 5, ¶0035).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the washer of  Winsor so  that the washer has a conical shape as taught by Albrecht for the purpose of accommodating a wide range of instrumentation diameters while minimizing the overall size of the seal assembly and cannula and having the desired binding to the instrument (Albrecht,¶0019, wherein washer of Albrecht which includes a desired number of  leaflets 12, ¶0024 replace the washer of Winsor for the having the best binding of the instrument during removing /insertion, Note: the applicant is asked to further define the washer structurally and how it is attached to the catheter adapter locations to overcome this rejection).
Re claim 2, Winsor fails to disclose wherein in response to a force on the septum in a proximal direction, the conical shape compresses and the washer exerts a greater force on an inner wall of the catheter adapter. 
However, Albrecht discloses a medical device (Figs. 1-6, abstract) wherein the catheter hub (6) has a lumen (Fig. 2), a septum (8) and a washer (11) disposed within the lumen and proximal to the septum (Fig. 2) and the washer has a conical shape (Fig. 5) wherein in response to a force on the septum in a proximal direction, the conical shape compresses and the washer exerts a greater force on an inner wall of the catheter adapter (¶0031-¶0032, this can be done as  leaflets 12 can be compressed so the top edge of 11 will exert a force on the upper edge of the inner wall to resist the change).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the washer of  Winsor so that in response to a force on the septum in a proximal direction, the conical shape compresses and the washer exerts a greater force on an inner wall of the catheter adapter as taught by Albrecht for the purpose of accommodating a wide range of instrumentation diameters while minimizing the overall size of the seal assembly and cannula and having the desired binding to the instrument (Albrecht,¶0019, wherein washer of Albrecht which includes a desired number of  leaflets 12, ¶0024 replace the washer of Winsor for the having the best binding of the instrument during removing /insertion).
 Re claim 3, Winsor fails to disclose wherein the washer is resilient such that in response to removal of the force on the septum in the proximal direction, the washer returns to the conical shape. 
However, Albrecht discloses a medical device (Figs. 1-6, abstract) wherein the catheter hub (6) has a lumen (Fig. 2), a septum (8) and a washer (11) disposed within the lumen and proximal to the septum (Fig. 2) and the washer has a conical shape (Fig. 5) wherein the washer is resilient such that in response to removal of the force on the septum in the proximal direction, the washer returns to the conical shape (¶0031-¶0032, ¶0035).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the washer of  Winsor so that the washer is resilient such that in response to removal of the force on the septum in the proximal direction, the washer returns to the conical shape as taught by Albrecht for the purpose of accommodating a wide range of instrumentation diameters while minimizing the overall size of the seal assembly and cannula and having the desired binding to the instrument (Albrecht,¶0019, wherein washer of Albrecht which includes a desired number of  leaflets 12, ¶0024 replace the washer of Winsor for the having the best binding of the instrument during removing /insertion).
 Re claim 4, Winsor fails to disclose wherein the washer comprises an inner margin and an outer margin, wherein an entirety of the outer margin contacts an inner wall of the catheter adapter.  
However, Albrecht discloses a medical device (Figs. 1-6, abstract) wherein the catheter hub (6) has a lumen (Fig. 2), a septum (8) and a washer (11) disposed within the lumen and proximal to the septum (Fig. 2) and the washer has a conical shape (Fig. 5) wherein the washer comprises an inner margin  (lower half of 12, Fig. 2) and an outer margin ( upper half of 12 and  of 11), wherein an entirety of the outer margin contacts an inner wall of the catheter adapter (Fig. 5).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the washer of Winsor so that the washer comprises an inner margin and an outer margin, wherein an entirety of the outer margin contacts an inner wall of the catheter adapter as taught by Albrecht for the purpose of accommodating a wide range of instrumentation diameters while minimizing the overall size of the seal assembly and cannula and having the desired binding to the instrument (Albrecht,¶0019, wherein washer of Albrecht which includes a desired number of  leaflets 12, ¶0024 replace the washer of Winsor for the having the best binding of the instrument during removing /insertion).
Re claim 5, Winsor fails to disclose wherein the inner margin comprises a plurality of outwardly-extending slots.  
However, Albrecht discloses a medical device (Figs. 1-6, abstract) wherein the catheter hub (6) has a lumen (Fig. 2), a septum (8) and a washer (11) disposed within the lumen and proximal to the septum (Fig. 2) and the washer has a conical shape (Fig. 5) wherein the inner margin comprises a plurality of outwardly-extending slots ( slots on 12, Fig. 5-7).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the washer of Winsor so that the inner margin comprises a plurality of outwardly-extending slots as taught by Albrecht for the purpose of accommodating a wide range of instrumentation diameters while minimizing the overall size of the seal assembly and cannula and having the desired binding to the instrument (Albrecht,¶0019, wherein washer of Albrecht which includes a desired number of  leaflets 12, ¶0024 replace the washer of Winsor for the having the best binding of the instrument during removing /insertion).
Re claim 6, Winsor fails to disclose wherein the outer margin comprises a plurality of inwardly-extending slots. 
However, Albrecht discloses a medical device (Figs. 1-6, abstract) wherein the catheter hub (6) has a lumen (Fig. 2), a septum (8) and a washer (11) disposed within the lumen and proximal to the septum (Fig. 2) and the washer has a conical shape (Fig. 5) wherein the outer margin comprises a plurality of inwardly-extending slots ( upper half slots on 12, Fig. 5-7).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the washer of Winsor so that the outer margin comprises a plurality of inwardly-extending slots as taught by Albrecht for the purpose of accommodating a wide range of instrumentation diameters while minimizing the overall size of the seal assembly and cannula and having the desired binding to the instrument (Albrecht,¶0019, wherein washer of Albrecht which includes a desired number of  leaflets 12, ¶0024 replace the washer of Winsor for the having the best binding of the instrument during removing /insertion).
Re claim 7, Winsor fails to disclose wherein the inner margin is an inner circumference, wherein the outer margin is an outer circumference.  
However, Albrecht discloses a medical device (Figs. 1-6, abstract) wherein the catheter hub (6) has a lumen (Fig. 2), a septum (8) and a washer (11) disposed within the lumen and proximal to the septum (Fig. 2) and the washer has a conical shape (Fig. 5) wherein the washer comprises an inner margin  (lower half of 12, Fig. 2) and an outer margin ( upper half of 12 and  of 11), wherein the inner margin is an inner circumference ( lower edge of 12), wherein the outer margin is an outer circumference ( upper edge of 11, Fig. 5).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the washer of Winsor so that the inner margin is an inner circumference, wherein the outer margin is an outer circumference as taught by Albrecht for the purpose of accommodating a wide range of instrumentation diameters while minimizing the overall size of the seal assembly and cannula and having the desired binding to the instrument (Albrecht,¶0019, wherein washer of Albrecht which includes a desired number of  leaflets 12, ¶0024 replace the washer of Winsor for the having the best binding of the instrument during removing /insertion).
Re claim 8, Winsor in view of Albrecht discloses further comprising an introducer needle extending through the catheter adapter ( ¶0006 of Winsor also, Fig.1, ¶0017 of Albrecht), wherein the inner margin forms an opening (left edge of 64, Fig. 15 of Winsor, also, lower edge of 12 of Albrecht) through which the introducer needle extends (¶0006 of Winsor also, Fig.1, ¶0017 of Albrecht).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783